IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mindy Jaye Zied-Campbell,                       :
Dennis John Campbell,                           :
                 Petitioners                    :
                                                :
               v.                               :   No. 1537 C.D. 2017
                                                :   Submitted: November 16, 2018
Department of Human Services,                   :
                 Respondent                     :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                           FILED: March 22, 2019

               Mindy Jaye Zied-Campbell (Campbell) and her husband, Dennis John
Campbell,1 pro se, petition for review of an adjudication of the Department of
Human Services, Bureau of Hearings and Appeals (Bureau) that dismissed
Campbell’s appeal as abandoned. For the following reasons, we affirm.
               Campbell and her husband are the recipients of Supplemental Nutrition
Assistance Program (SNAP) benefits.2 On March 8, 2017, the Philadelphia County
Assistance Office issued an advance notice to Campbell informing her that,
beginning in April 2017, her monthly SNAP benefits would decrease from $111.00
to $27.00 based on a change in income. Campbell appealed, and an Administrative
Law Judge (ALJ) conducted a fair hearing via telephone on April 12, 2017. Because

1
  Although Campbell and her husband jointly filed the petition for review, Campbell is listed as
the recipient of the public benefits at issue and was the petitioner in the proceedings before the
Bureau.
2
  SNAP benefits were formerly known as “Food Stamps.” 7 U.S.C. §§2011-2036c.
Campbell failed to participate in the hearing or contact the Bureau, the ALJ
dismissed the appeal. Campbell requested reconsideration from the Secretary of
Human Services and provided good cause for not participating in the telephone
hearing. Accordingly, on May 22, 2017, the Secretary granted reconsideration and
directed the Bureau to conduct a new hearing on the merits.
                 In June 2017, Campbell filed a motion to present her case by brief in
lieu of appearing at the hearing. On June 8, the Bureau granted the request and
directed Campbell to file her brief by June 23. The June 8 order informed Campbell
that she would be receiving a mailing containing a new date and time for the
telephonic remand hearing. The order also provided Campbell with a phone number
to dial in if she wanted to participate. On June 12, Campbell filed a motion to
transfer her case to an ALJ in Philadelphia. The Bureau denied the motion. On July
13, the Bureau sent Campbell a notice scheduling the remand hearing for August 2.
On July 17, Campbell again moved to transfer her case to Philadelphia. This motion
was also denied.
                 Campbell did not file a brief by the June 23 deadline. On August 2, the
ALJ proceeded with the remand hearing by telephone. Campbell did not call in or
participate in the hearing. A representative from the County Assistance Office
participated and presented evidence. Because Campbell failed to participate, the
ALJ       dismissed     the   appeal     as   abandoned      pursuant     to   55   Pa.      Code
§275.4(e)(6)(iii)(A).3        On August 17, 2017, the Bureau entered a final order


3
    Section 275.4(e)(6)(iii)(A) provides:
          (iii) Hearing abandoned. Appeals will be considered abandoned in accordance with
          the following:
                  (A) If the appellant or his representative fails to appear at the
                  scheduled hearing without good cause as determined by the hearing
                                                 2
dismissing Campbell’s appeal.           Campbell and her husband (Petitioners) then
petitioned for this Court’s review.
              On appeal,4 Petitioners devote most of their brief to the merits of the
case, i.e., that the Department improperly reduced their SNAP benefits. However,
the only issue before this Court is whether the Bureau erred in dismissing
Campbell’s appeal as abandoned.               Under Section 275.4(e)(6)(iii)(A) of the
Department’s regulations, “[i]f the appellant … fails to appear at the scheduled
hearing without good cause as determined by the hearing officer, the appeal will be
considered to be abandoned and will be dismissed.”                             55 Pa. Code
§275.4(e)(6)(iii)(A).
              Petitioners argue that they did not participate in the August 2, 2017,
hearing because they were waiting for the Bureau to rule on Campbell’s request to
have her case heard by an ALJ in Philadelphia. They state that they were unaware
that the August 2 hearing would continue in their absence while their transfer request
was pending.
              This argument lacks merit. By correspondence postmarked July 13,
2017, the Bureau informed Campbell that the remand hearing would be conducted
by phone on August 2, 2017, at 11:40 a.m. See Supplemental Certified Record at
258-59. Petitioners do not claim that they did not receive this notice. That Campbell
filed her second motion to transfer her appeal to Philadelphia on July 17 is of no


               officer, the appeal will be considered to be abandoned and will be
               dismissed.
55 Pa. Code §275.4(e)(6)(iii)(A).
4
  Our review determines whether an error of law was committed, whether constitutional rights
were violated, or whether the findings of fact are supported by substantial evidence. Our Lady of
Victory Catholic Church v. Department of Human Services, 153 A.3d 1124, 1127 n.3 (Pa. Cmwlth.
2016).
                                               3
moment. The Bureau had also previously granted Campbell’s request to present her
case by brief in lieu of participating in the hearing, and Campbell failed to file a brief
by the June 23 deadline. In light of Campbell’s failures to move her appeal forward,
the Bureau did not err in dismissing it as abandoned.
             Accordingly, we affirm the Bureau.

                                       _____________________________________
                                       MARY HANNAH LEAVITT, President Judge




                                            4
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Minday Jaye Zied-Campbell,             :
Dennis John Campbell,                  :
                 Petitioners           :
                                       :
            v.                         :   No. 1537 C.D. 2017
                                       :
Department of Human Services,          :
                 Respondent            :


                                  ORDER

            AND NOW, this 22nd day of March, 2019, the order of the Department
of Human Services, Bureau of Hearings and Appeals, dated August 17, 2017, in the
above-captioned matter is AFFIRMED.

                                 _____________________________________
                                 MARY HANNAH LEAVITT, President Judge